                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
                                               :
 JANE DOE,                                     :    CIVIL ACTION NO. 1:18-cv-11134
                             Plaintiff,        :
                                               :
                       v.                      :
                                               :    DECLARATION OF JANE DOE IN
DEVYANI KHOBRAGADE and                         :
                                               SUPP SUPPORT ORT
                                                             OF PLAINTIFF   JANEUSING
                                                                 OF PLAINTIFF
AAKASH SINGH RATHORE,                          :    DOE’S MOTION FOR LEAVE TO
                                               :    PROCEED USING A PSEUDONYM
                                               :
                                               :
                            Defendants.        :
                                               :


        I, JANE DOE, pursuant to Section 1746, title 28, United States Code, hereby declare as

follows:

   1.          I submit this Declaration in support of the Motion for Leave to Proceed Using a

Pseudonym (the “Motion”).

   2.          I am using the pseudonym of “Jane Doe” because I wish to remain anonymous and

I do not wish to draw attention to myself or others because I fear both physical and psychological

harm by the disclosure of my real name in the above captioned action.

   3.          Beginning in or around November 2012, I was employed as a live-in domestic

worker in the Defendants’ home, located in New York City.

   4.          During my time in Defendants’ home, Defendants subjected me to harsh working

conditions, psychological distress, and verbal abuse.

   5.          In June 2013, I escaped from the Defendants’ home. I now reside with my two

children in New York City.




                                                1
   6.          In the period following my escape, I felt isolated. I could not contact my family

India because they received harassing telephone calls each time after we spoke. I believe their

phones were being bugged. Not being able to communicate with my family made me very sad.

   7.          I also experienced depression, anxiety, restlessness, and insomnia. For four months

after I escaped, I lived in a shelter and saw a counselor twice a week. After leaving the shelter, I

spoke with my counselor once a month over the phone.

   8.          And since escaping from the Defendants’ home, I have built ties with the Indian

community here in New York. I believe that publicly revealing my name and my lawsuit against

the Defendants would force me to relive my trauma as members of these communities learn of my

experiences working in the Defendants’ home. I also fear the harm to my reputation and judgment,

both here and in India, from these groups that my lawsuit would cause. If my name was revealed,

I believe I will be stigmatized and lose a valuable support system. I believe I will be seen as

ungrateful because house servants in India typically work similarly long hours for much less pay.

   9.          I also fear retaliation against myself and my family if my name and whereabouts

are revealed. In particular, should Defendants learn where I reside, I fear they will have their

associates contact me and threaten me with physical or psychological harm. After I escaped, my

husband and two children and extended family were physically and psychologically harassed and

harmed while living in India. My children have since moved to New York City, but I fear they

will be harmed again if our location is disclosed. I also fear further retaliation against my extended

family, who still live in India, if my name is disclosed. Some of these relatives still blame me for

the loss of their jobs following my escape.

   10.         I also am afraid that this lawsuit will generate further interest in Defendant

Khobragade and my claims by the press, both in India and the United States. I am worried that



                                                  2
